     Case 2:19-cv-01643-JAD-EJY Document 39 Filed 05/29/20 Page 1 of 5



 1   Brian K. Murphy (admitted pro hac vice)           Kenneth E. Payson (admitted pro hac vice)
     murphy@mmmb.com                                   kennethpayson@dwt.com
 2   Jonathan P. Misny (admitted pro hac vice)         Davis Wright Tremaine LLP
 3   misny@mmmb.com                                    920 Fifth Ave., Suite 3300
     Murray Murphy Moul + Basil LLP                    Seattle, WA 98104
 4   1114 Dublin Road                                  Tel.: 206.757.8126
     Columbus, OH 43215
 5   Tel: 614.488.0400                                 Counsel for Defendant Blue Raven Solar,
     Fax: 614.488.0401                                 LLC
 6

 7   Attorneys for Plaintiff Louis Naiman

 8   [Additional Counsel Listed on Signature Page]

 9                         IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEVADA
10
     LOUIS NAIMAN, on behalf of himself and          No. 2:19-cv-1643-JAD-EJY
11   others similarly situated,

12          Plaintiff,
                                                     JOINT MOTION TO EXTEND
13   v.                                              DEADLINES

14   BLUE RAVEN SOLAR, LLC,

15          Defendant.
16
            Plaintiff Louis Naiman and Defendant Blue Raven Solar, LLC respectfully move this
17
     Court for an extension of the upcoming deadlines set forth in the Case Scheduling Order entered
18
     on January 31, 2020 (Doc. 31). The parties request this extension of the case schedule to allow
19
     them additional time to complete discovery during the ongoing COVID-19 pandemic.
20
            The parties have worked diligently to complete this phase of discovery according to the
21
     schedule previously entered by the Court despite the current circumstances. To date, the parties
22
     have agreed on search terms to apply to Blue Raven’s document collected and Blue Raven
23
     recently completed their production of documents. The parties have also exchanged potential
24
     deposition dates for depositions that Plaintiff has noticed. The new proposed deadlines should
25
     provide sufficient time for the parties to negotiate a protocol for remote depositions of Blue
26
     Raven’s witnesses, complete a supplemental collection and production of documents, and take all
27
     noticed depositions. The parties have tentatively agreed to schedule depositions for July and
28
     Case 2:19-cv-01643-JAD-EJY Document 39 Filed 05/29/20 Page 2 of 5



 1   August 2020 to accommodate the witnesses’ availability, allow time to negotiate a remote
 2   deposition protocol due to the limitations on travel applicable to the parties, witnesses, and their
 3   attorneys, and allow for the completion of the supplemental document production (i.e., a
 4   production of documents created after the initial collection of documents earlier this year).
 5          The parties request that the following deadlines be extended as indicated below to ensure
 6   sufficient time to complete this phase of discovery prior to briefing on a motion for summary
 7   judgment:
 8
     EVENT:                                            CURRENT DATE:           PROPOSED DATE:
 9

10   Deadline for discovery into vicarious liability   May 29, 2020            August 28, 2020
     issues
11
     Amendment of Pleadings                            June 12, 2020           September 11, 2020
12
     Deadline for Blue Raven Solar’s motion for        June 19, 2020           September 18, 2020
13
     summary judgment on vicarious liability
14
     Deadline for Mr. Naiman’s opposition to           July 10, 2020           October 9, 2020
15   motion for summary judgment

16   Deadline for Blue Raven Solar’s reply in          July 24, 2020           October 23, 2020
     support of motion for summary judgment
17

18          A proposed Order is attached.
19
20

21

22

23

24

25

26

27
28


                                                       2
     Case 2:19-cv-01643-JAD-EJY Document 39 Filed 05/29/20 Page 3 of 5



 1   Respectfully submitted,
 2   /s/ Jonathan P. Misny                           /s/ James H. Moon, per auth. 5/29/20
     Brian K. Murphy (admitted pro hac vice)         Kenneth E. Payson (admitted pro hac vice)
 3   murphy@mmmb.com                                 kennethpayson@dwt.com
     Jonathan P. Misny (admitted pro hac vice)       Davis Wright Tremaine LLP
 4
     misny@mmmb.com                                  920 Fifth Ave., Suite 3300
 5   Murray Murphy Moul + Basil LLP                  Seattle, WA 98104
     1114 Dublin Road                                Tel.: 206.757.8126
 6   Columbus, OH 43215
     Tel.: 614.488.0400                              James H. Moon (admitted pro hac vice)
 7   Fax: 614.488.0401                               jamesmoon@dwt.com
                                                     Davis Wright Tremaine LLP
 8
     Ogonna Brown, Bar No. 7589                      865 South Figueroa Street, Suite 2400
 9   OBrown@lrrc.com                                 Los Angeles, CA 90017
     3993 Howard Hughes Parkway, Suite 600           Tel.: 213.633.6819
10   Las Vegas, NV 89169
     Tel.: 702.949.8200                              Jeff Silvestri, Bar No. 5779
11                                                   jsilvestri@mcdonaldcarano.com
     Fax: 702.949.8398
12                                                   McDonald Carano LLP
     Counsel for Plaintiff                           2300 W. Sahara Avenue, Suite 1200
13                                                   Las Vegas, NV 89102
                                                     Tel.: 702.873.4100
14
                                                     Counsel for Defendant
15

16
17

18

19
20

21

22

23

24

25

26

27
28


                                                 3
     Case 2:19-cv-01643-JAD-EJY Document 39 Filed 05/29/20 Page 4 of 5



 1   Brian K. Murphy (admitted pro hac vice)             Kenneth E. Payson (admitted pro hac vice)
     murphy@mmmb.com                                     kennethpayson@dwt.com
 2   Jonathan P. Misny (admitted pro hac vice)           Davis Wright Tremaine LLP
 3   misny@mmmb.com                                      920 Fifth Ave., Suite 3300
     Murray Murphy Moul + Basil LLP                      Seattle, WA 98104
 4   1114 Dublin Road                                    Tel.: 206.757.8126
     Columbus, OH 43215
 5   Tel: 614.488.0400                                   Counsel for Defendant Blue Raven Solar,
     Fax: 614.488.0401                                   LLC
 6

 7   Attorneys for Plaintiff Louis Naiman

 8   [Additional Counsel Listed on Signature Page]

 9                           IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEVADA
10
     LOUIS NAIMAN, on behalf of himself and            No. 2:19-cv-1643-JAD-EJY
11   others similarly situated,

12          Plaintiff,
                                                       AMENDED CASE SCHEDULING ORDER
13   v.

14   BLUE RAVEN SOLAR, LLC,

15          Defendant.
16
            Upon joint motion of the parties, and for good cause shown,
17
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the following deadlines
18
     set forth in the Case Scheduling Order entered on January 31, 2020 (Doc. 31) are hereby extended
19
     as indicated below:
20

21   EVENT:                                            PREVIOUS             EXTENDED UP TO
                                                       DEADLINE:            AND INCLUDING:
22

23   Deadline for discovery into vicarious liability   May 29, 2020         August 28, 2020
     issues
24
     Amendment of Pleadings                            June 12, 2020        September 11, 2020
25
     Deadline for Blue Raven Solar’s motion for        June 19, 2020        September 18, 2020
26
     summary judgment on vicarious liability
27
28
     Case 2:19-cv-01643-JAD-EJY Document 39 Filed 05/29/20 Page 5 of 5



 1   EVENT:                                        PREVIOUS           EXTENDED UP TO
                                                   DEADLINE:          AND INCLUDING:
 2

 3   Deadline for Mr. Naiman’s opposition to       July 10, 2020      October 9, 2020
     motion for summary judgment
 4
     Deadline for Blue Raven Solar’s reply in      July 24, 2020      October 23, 2020
 5   support of motion for summary judgment
 6

 7

 8
                                                HON. ELAYNA J. YOUCHAH
 9                                              UNITED STATES MAGISTRATE JUDGE
10
                                                Dated: May 29, 2020
11

12

13

14

15

16
17

18

19
20

21

22

23

24

25

26

27
28


                                                   2
